DETAILED ACTION
Claims 1 – 6, 8 – 15 and 17 - 28 have been presented for examination.  Claims 1, 11 and 20 - 21 are currently amended.  Claims 7 and 16 are cancelled.  Claims 25 – 28 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejection Under 35 U.S.C. § 103
Applicant’s amendments overcome the prior art rejection.  Therefore it is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter for claim 1 – 23 and 25 - 28:
None of the prior art of record taken either individually or in combination discloses the claim 1 (and similarly for claim 11) method, comprising: “the mass flow controller model simulates the mass flow controller including generation of an output function, wherein the output function comprises a selected one of a rising function, a steady function and a falling function, which are available selectable functions for the output function and have corresponding respectively generated output flow rates, and based on a comparison of a current output flow rate and a flow rate setpoint, selects the one of the rising function, steady function and falling function”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically, the amendments around the selected/selectable functions amount to an improved model of a mass flow controller having piece-wise defined output flows.  Further, it is noted that the output flows from the selected/selectable function have “corresponding respectively generated output flow rates” in combination with “based on a comparison of a current output flow rate …”.

Tariq, F. (US 2002/0161559) teaches outputting the identical flow rate when the actual flow rate is near the setpoint, outputting a highest observed flow rate when the actual flow rate is far above the setpoint, and outputting a lowest observed flow rate when the actual observed flow rate is far below the setpoint.  However does not appear to explicitly disclose selecting one of a rising function, a steady function and a falling function, which are respective rising, steady and falling portions of the output function available selectable functions for the output function and have corresponding respectively generated output flow rates.

Brodeur et al. (US 2006/0052904) teaches using a selectable both/upstream/downstream sensors to control a flow rate.  However does not appear to explicitly disclose selecting one of a rising function, a steady function and a falling function, which are respective rising, steady and falling portions of the output function available selectable functions for the output function and have corresponding respectively generated output flow rates.

Smirnov, A. (US 7640078) teaches using a closed-loop (open-loop) control when the flow-rate is near (far) from the set point, and how to smoothly transition between changes in the control mode.  However does not appear to explicitly disclose selecting one of a rising function, a steady function and a falling function, which are respective rising, steady and falling portions of the output function available selectable functions for the output function and have corresponding respectively generated output flow rates.

The following is an examiner’s statement of reasons for the indication of allowable subject matter for claim 24:
None of the prior art of record references taken either individually or in combination disclose the claim 24 limitation “the added noise simulates noise experienced while operating in a steady state condition”, in combination with the remaining elements and features of the claim.  The limitation amounts to one or more output functions based on a specific noise.  It is for these reasons that the applicant’s invention defines over the prior art of record.

Gunnerud (US 2018/0320504) teaches determining when a signal is in steady state in the context of controlling flow in an oil and gas network (see Paragraph 12).  However does not appear to explicitly disclose selecting an output function, or adding noise during a steady state.

Tseng (US 2020/0033896) teaches adjusting a gas supply flow rate of a chamber in a semiconductor manufacturing process such that noise in a steady state is within a tolerance, and further that the “set flow rate is given as a step signal rising or falling stepwise” (see Paragraph 29). And also teaches selecting controlling using both or only one upstream/downstream valve (see Paragraph 77).  And also teaches changing the control function when the target value of the set flow rate is within a predetermined range (see Paragraph 75).  However does not appear to explicitly disclose selecting an output function based on a current output flow rate being within/less-than/greater-than a predetermined range around the flow rate setpoint, or adding noise during a steady state to an output function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148